Case 1:20-cv-04262-JSR Document 109 Filed 07/02/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee eee x
IN RE: NINE WEST LBO SECURITIES : 20-MD-2941 (JSR)
LITIGATION :

ORDER
Pertains to All Associated Actions
eee x

JED S. RAKOFF, U.S.D.Jd.

As per Paragraph 5 of the Order dated June 12, 2020, see ECF
No. 20, the Clerk of the Court is directed to unseal the
complaints, to the extent they are still sealed, in the actions
20~cv-4262, 20-cv-4265, 20-cv-4267, 20-cv-4286, 20-cv-4287, 20-
cv-4289, 20-cv-4292, 20-cv-4299, 20-cv-4335, 20-cv-4346, 20-cv-
4360, 20-cv-4404, 20-cv-4434, 20-cv-4436, 20-cv-4440, 20-cv-
4479, 20-cv-4480, and 20-cv-4569 (but not the complaint in the
20-cv-4433 action) and replace any remaining pseudonyms with the
corresponding names of the defendants contained in the captions
of the complaints. Plaintiffs’ counsel shall cooperate with the

Clerk’s Office in carrying out this process as promptly as

possible.
SO ORDERED.
Dated: New York, NY /(

July 2, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 

 
